Citation Nr: 0808652	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-31 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1954 to July 
1957.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2005, a 
statement of the case was issued in July 2006, and a 
substantive appeal was received in September 2006.  The 
veteran testified before a decision review officer at the RO 
in March 2005.  He testified before the undersigned at a 
video conference hearing held in January 2008.    

The issue of entitlement to service connection for low back 
disability on a de novo basis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for back disability was denied by a 
July 1966 Board decision.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for low back 
disability has been received since the July 1966 Board 
decision. 




CONCLUSIONS OF LAW

1.  The July 1966 Board decision, which denied entitlement to 
service connection for back disability, is final.  38 
U.S.C.A. § 7104 (West 2002).

2.  New and material evidence has been received since the 
July 1966 Board decision, and thus, the claim for service 
connection for low back disability has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue of service connection for back disability was 
denied by the Board in a July 1966 decision because the Board 
found that the veteran's back disability was not incurred in 
or aggravated by service.  That Board decision is final.  38 
U.S.C.A. § 7104.  

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in November 2003.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  Although in the 
instant case, the RO has not reopened the veteran's claim, 
the Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).

Since the July 1966 Board decision, additional evidence has 
become part of the record, including VA treatment records for 
November 1996 to June 2006, Social Security Administration 
(SSA) disability records, transcripts for the March 2005 and 
January 2008 hearings, and April 2004 lay statements from the 
veteran's sister, ex-brother-in-law and former co-worker.  
The VA treatment records and SSA records show that the 
veteran has been receiving treatment for his low back 
disability since at least 1991.  Significantly, the 
statements from his sister and ex-brother-in-law indicate 
that they knew the veteran while he was in service and that 
the veteran wrote home complaining of back trouble, and the 
veteran continued to complain of low back pain upon his 
discharge from service.  Moreover, the veteran's hearing 
testimony recalled injuries to his low back that occurred 
while in service as well as indicated a relationship between 
his low back disability and his service-connected pilonidal 
cyst.  

The Board finds that the additional evidence submitted since 
the July 1966 Board  decision is new and material.  The 
evidence is not redundant of evidence already in the record 
at the time of the last final decision.  Further, the 
evidence is material because it relates to the fact of 
whether the veteran's current low back disability was 
incurred during service, which is necessary to substantiate 
the veteran's claim.  See 38 C.F.R. § 3.156(a).  Accordingly, 
the claim of entitlement to service connection for low back 
disability is reopened.  38 U.S.C.A. § 5108.

The matter of compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations will be 
addressed by the Board in a future decision (if necessary) on 
the merits of the veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  



ORDER

The claim for entitlement to service connection for low back 
disability has been reopened.  The appeal is granted to that 
extent, subject to the directions set forth in the Remand 
section of this decision.


REMAND

Service medical records show that in November 1954, the 
veteran had a pilonidal cyst which was drained and incised.  
A notation showed that in the preceding days, the veteran had 
bruised his sacral area while playing, and that the cyst 
became tender and painful.  The service medical records also 
show that in January 1956, the veteran was seen on two 
consecutive days for lumbago.  

Shortly after his discharge from service in 1958, the veteran 
was treated by a private physician for back strain.  VA 
treatment records show that the veteran has been diagnosed 
with degenerative disc disease of the lumbar spine with 
stenosis and facet changes.  Given that there is medical 
evidence of low back pain while in service, and that there is 
current medical evidence of low back disability, the Board 
finds that a VA examination is necessary to determine whether 
the veteran's current low back disability was incurred in or 
aggravated during his active duty service.  See 38 C.F.R. 
§ 3.159; McLendon v. Nicholson, 20 Vet.App. 79 (2006)  

Further, the Board notes that when determining service 
connection, all theories of entitlement must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); 
see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).  The veteran has consistently claimed that his low 
back disability is related to his service-connected pilonidal 
cyst.  Thus, the VA examination should also determine whether 
a medical nexus exists between the veteran's low back 
disability and his service-connected pilonidal cyst.  

Moreover,  although unclear and inconsistent at times, it 
appears that the veteran has indicated that he received 
treatment from the VA Medical Centers (VAMC) in Richmond, 
Virginia and Durham, North Carolina at various times since 
his discharge from service.  Although, the RO has sought 
treatment records from the Durham VAMC, the RO has limited 
its requests to 1958 or 1966.  Further, the Board recognizes 
that a September 1965 hospital report and VA treatment 
records for November 1996 to June 2006 from the Richmond VAMC 
have been associated with the claims files.  Nevertheless, it 
does not appear that any records prior to November 1996 have 
been requested, with the exception of a September 1965 
report.  The veteran has also indicated ongoing treatment at 
the VAMC in Richmond.  As VA medical records are 
constructively of record, and in light of the need to remand 
for a VA examination, the RO should attempt to obtain any and 
all VA treatment records from 1958 to the present from the 
Durham VAMC, and VA treatment records prior to November 1996, 
and from June 2006 from the Richmond VAMC.  See 38 C.F.R. 
§ 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).   

Lastly, the veteran has not received notice informing him of 
the information and evidence necessary to establish 
entitlement to service connection under a secondary theory of 
entitlement pursuant to the VCAA.  The Board recognizes that 
the RO sent notices under the VCAA in December 2004, April 
2005 and March 2006.  However, these notices only provided 
information concerning entitlement to service connection as 
directly related to service.  Thus, in view of the need to 
return the case for other matters, it seems appropriate to 
direct additional VCAA notice to ensure full compliance with 
all notice requirements with respect to the issue on appeal.  
See also, Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Pelegrini v. Principi 18 Vet App. 112 (2004).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter.  The 
letter should specifically include 
notice to the veteran of the evidence 
necessary to substantiate his claim on 
a secondary basis.  The veteran should 
also be advised to submit any pertinent 
evidence in his possession.  

2.  Appropriate action should be taken 
to attempt to obtain copies of any and 
all VA treatment records from 1958 to 
the present from the Durham VAMC, and 
all VA treatment records prior to 
November 1996, and from June 2006 from 
the Richmond VAMC.  If any such records 
are unavailable, it should be clearly 
stated in the claims files.  

3.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination.  It is imperative that the 
claims files be made available to and be 
reviewed by the examiner in connection 
with the examination.  All disorders of 
the low back should be clearly reported.  
Any medically indicated tests, such as x-
rays, should be accomplished.  After 
reviewing the claims files and examining 
the veteran, the examiner should respond 
to the following:

a)  Is it at least as likely as not 
(a 50% or higher degree of 
probability) that any current low 
back disability is etiologically 
related to service.

b)  Is it at least as likely as not 
(a 50% or higher degree of 
probability) that any current low 
back disability was caused or 
chronically worsened by the 
veteran's service-connected 
pilonidal cyst?  

A detailed rationale should be provided 
for any opinions expressed.  

4.  After all necessary development has 
been accomplished, the RO should review 
the expanded record and adjudicate the 
service connection claim for low back 
disability on a de novo basis.  If the 
benefit remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case, which should include citation to 
38 C.F.R. § 3.310(a), and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet.App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).





______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


